Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 19-20 objected to because of the following informalities:  Claims 19 and 20 recite “the computer system of claim 16” however claim 16 is a computer product claim that depends upon claim 11. Examiner believes and will assume for the purposes of examination that claims 19 and 20 meant to recite “the computer system of claim 17”.  Appropriate correction is required.


Allowable Subject Matter
3.	Claims 3-4, 13-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-8, 10 -12, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090254574 (hereinafter De) in view of US 8,489,644 (hereinafter Tanzy).

As for claim 1 De discloses: A computer-implemented method comprising: generating a context data tree for each variable in a plurality of variables based on a received input (See paragraphs 0002, 0035 and 0051 note the input is the XML sources designed to produce an ontology based on the user and an XML source requires variables that are defined based on the XML code)  determining data folding points for each generated context data tree (See paragraphs 0038-0040 note the instances are the particular points that are used for the merging of trees) conducting a hyper-folding process on the determined data folding points in each context data tree, wherein the hyper-folding process converts the generated context data trees into a single data tree (See paragraphs 0035, 0044-0046 and 0062 note while the reference does not use the term “hyper-folding processes” the system discloses using context as folding points to convert multiple trees into a single tree using classes and properties). De does not explicitly disclose automatically loading the single data tree into an application. Tanzy however discloses: automatically loading the single data tree into an application (See column 3 lines 1-15).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Tanzy into the system of De. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Tanzy’s teaching would enable users of the De system to have more efficient processing. 

	As for claim 2 the rejection of claim 1 is incorporated and further De discloses: wherein each variable in the plurality of variables is a record including a user and a user event (See paragraphs 0044-0046 note properties are variables that must be defined and can be different but are also folding points).	

	As for claim 5 the rejection of claim 1 is incorporated and further De discloses: wherein conducting a hyper-folding process on the determined data folding points in each context data tree comprises recursively processing the determined data folding points in each generated context data tree and gathering information from multiple levels of each generated context data tree (See paragraph 0036).

	As for claim 6 the rejection of claim 1 is incorporated and further De discloses: wherein conducting a hyper-folding process comprises encapsulating each variable of a generated context data tree of a user event into a single record in a new, single data tree (See paragraphs  0035, 0044-0046 and 0062 note while the reference does not use the term “hyper-folding processes” the system discloses using context as folding points to convert multiple trees into a single tree using classes and properties);

	As for claim 7 the rejection of claim 1 is incorporated and further De discloses: wherein conducting a hyper-folding process comprises encoding each generated context data tree into a single respective value of a complex data tree, which each generated context data tree is based on a respective variable of a user event (See paragraphs  0035, 0044-0046 and 0062 note while the reference does not use the term “hyper-folding processes” the system discloses using context as folding points to convert multiple trees into a single tree using classes and properties, moreover properties and classes represent);


As for claim 8 the rejection of claim 1 is incorporated and further De discloses: wherein conducting a hyper-folding process comprises encoding multiple generated context data trees into a single value of a complex data tree, where the multiple generated context data trees are similar to each generated context data tree based on each variable of a user event (See tables 1 2 and 3 note XML including encoding and this information is incorporated into the tree)


As for claim 10 the rejection of claim 1 is incorporated and further De discloses: automatically transmitting a copy of the generated single data tree to the application and saving the generated single tree locally on a server computing device (See paragraph 0077-0078 note mobile devices need to have information based on locality while the local devices such as set-top boxes have fixed information stored at that locality).

	Claims 11-12, 15 are computer product claims substantially corresponding to the method of claims 1-2 and 5 and are thus rejected for the same reasons as set forth in the rejection of claims 1-2 and 5.

	Claims 17 and 19 are system claims substantially corresponding to the method of claims 1 and 5 and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 5.


Claims 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De and Tanzy as applied to claims 1, 11 or 17 above, and further in view of US 2011/0249002 (hereinafter Duplessis).

As for claim 9, 16 and 20 the rejection of claim 1, 11 or 16 is incorporated and further Duplessis discloses: wherein determining data folding points for each generated context data tree comprises selecting from at least one of data joining routes, data folding keys, and data roll up keys (See paragraph 0025 note that system discloses using roll-up links/keys to arrange the nodes on the display). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Duplessis into the system of De and Tanzy. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Duplessis’s teaching would enable users of the De and Tanzy system to have more efficient processing. 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 8, 2021